DETAILED CORRESPONDENCE

Claims 1-9 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See the cites to US4084638 and US4662438 in published application paragraph [0005].

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pump structures that provide the claimed “chopped volume-portioned pump operation” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because, for Figs. 1,2, (1) reference characters, for example the number “12,” are too small (37 CFR 1.84(p)(3)) and (2) the lines, numbers and letters are not sufficiently dense and dark and are not uniformly thick and well-defined (37 CFR 1.84(l)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “(4).” is an apparent typo of “(4),”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1  The drawings and specification do not describe pump structures that provide the claimed “chopped volume-portioned pump operation”.  Claims 2-9 depend from claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1  Each of the terms “conventional,” “low,” “finely,” “predominantly,” “functionally,” and “high” are relative terms each of which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for 
Claim 1  This claim positively recites “rock formations” in 1.(b) and the preamble making it unclear whether different/additional rock formations are required.  Claims 2-9 depend from claim 1.
Claim 1  There is insufficient antecedent basis in the claim for “the rock” in 1.(e).  Claims 2-9 depend from claim 1.
Claim 1  It is unclear what is meant by “an assigned power converter” in 1.(g).  Claims 2-9 depend from claim 1.
Claim 1  There is insufficient antecedent basis in the claim for “the chopped volume-portioned pump operation” in 1.(h).  Claims 2-9 depend from claim 1.
Claim 1  It is unclear what is meant by “an electrical alternating field is overlaid on the hydraulic flow field,” in 1.(j).  First, there is insufficient antecedent basis in the claim for “the hydraulic flow field” and, second, it is unclear what is meant by a flow field.  Third, does the term “overlaid” require only adjacency, penetration, and/or both?   Claims 2-9 depend from claim 1.
Claim 1  There is insufficient antecedent basis in the claim for “the cation and anion charge carriers” in 1.(k).  Claims 2-9 depend from claim 1.
Claim 1  There is insufficient antecedent basis in the claim for “the surface charge density,” “the finely porous, predominantly oil-saturated regions of the rock formation,” “the interfacial viscosity and surface tension,” “the electrical repulsion between oil droplets and the rock matrix,” and “the rock matrix” in 1.(l).  Claims 2-9 depend from claim 1.
Claim 1  It is unclear what is meant by “surface charge density” in 1.(l).  What surface is involved?  The density of what charge is increased?  Claims 2-9 depend from claim 1.
Claim 1  It is unclear what is meant by “oil-saturated” in 1.(l).  Is this requiring an oil wet formation?  Is it referring to the saturation of oil being more than 50 % of the pore volume?  Note that if any oil is present in a pore there is an “oil saturation,” expressed in percent/fraction of the pore space.  Claims 2-9 depend from claim 1.
Claim 1  It is unclear what is meant by “interfacial viscosity” in 1.(l).  What faces are involved?  Is this referring to lowering a differential viscosity between oil and connate water? Claims 2-9 depend from claim 1.
Claim 1  It is unclear what is meant by “surface tension” in 1.(l).  What surface is involved?  Is this referring to lowering the ability of oil or water to make droplets? Claims 2-9 depend from claim 1.
Claim 1  It is unclear what is meant by “flow characteristics” in 1.(l).  Is the claim intended to mean that all formation characteristics related to fluid flow are improved, or merely that the flow rate is increased? Claims 2-9 depend from claim 1.
Claim 1  There is insufficient antecedent basis in the claim for “the contact surfaces,” “the highly permeable, predominantly water-bearing flow path zones,” and “the oscillating motion of the cation and anion charge carriers” in 1.(m).  Claims 2-9 depend from claim 1.
Claim 1  It is unclear what is meant by “increase in the contact surfaces” in 1.(m).  Is the number of surfaces increased?  Is the extent of the surfaces increased?  Claims 2-9 depend from claim 1.
Claim 1  It is unclear what is meant by “mass transfers” in 1.(m).  The “mass” of what is being transferred and from where to where? Claims 2-9 depend from claim 1.
Claim 1  It is unclear what is meant by “emulsions” in 1.(m).  Does the claim require a plurality of emulsions?  Claims 2-9 depend from claim 1.
Claim 1  In 1.(m), both “highly permeable, predominantly water-bearing flow path zones” and “highly permeable zones” are recited, making it unclear whether such zones are the same or additional zones are being referenced.  Claims 2-9 depend from claim 1.
Claim 1  This claim recites “a pressure-driven hydraulic water/oil volume flow” and “pressure-driven volumetric flow” in 1.(i) and 1(m), respectively, making it unclear whether such flows are the same or different flows are required.  Claims 2-9 depend from claim 1.
Claim 1  This claim recites “an electrical alternating field” and “electrical stimulation” in 1.(j) and 1.(n), respectively, making it unclear whether such electrical aspects are the same or different electrical aspects are required.
Claim 1  It is unclear what is meant by “previously unextractable” in 1.(n), since no previous efforts that failed are described in the claim.  Since this term unnecessarily narrows the scope of the claim, it is recommended that “unextractable” be amended to “unextracted”.  Claims 2-9 depend from claim 1.
Claim 2  There is insufficient antecedent basis in the claim for “the percentage oil volume fraction,” “the differential comparison,” “the zero percent line,” and “the oil fraction regression curve”.
Claim 3  There is insufficient antecedent basis in the claim for “the differential oil fraction,” “the constant overall water/oil production rate,” and “the overall oil recovery volume”.
Claim 3  This claim recites “a pressure-driven hydraulic water/oil volume flow” and “pressure-driven volumetric flow” in 1.(i) and 1(m), respectively, making it unclear whether such flows are the same or different flows are required.
Claim 5  This claim depends from claim 1 and positively recites many of the same features, making it unclear, with respect to each of those features, whether a second of each 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perkins (US4730671), Bell, et al. (US4382469), Whiting (US4084638), and Faris (US3417823).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676